MacLEAN, J. (dissenting).
The plaintiff, by its manager, and the defendant, in person, having testified, the former in support of its claim, and the latter of his defense, the learned trial justice rendered judgment in favor of the defendant, to which counsel for the plaintiff took exception. Thereafter counsel for the plaintiff requested the court to be permitted to take the stand and testify as to the transaction. ' The plaintiff had rested his own case. Therefore it was not error for the court to deny the request of plaintiff's counsel, who did not intimate to the court whether such testimony was or was not in rebuttal, the only testimony upon which he was entitled to be heard. 2 Rumsey’s Practice, 309.
The judgment should therefore be affirmed.